Exhibit 10.1 AMENDMENT NO. 1 TO MINERAL PROPERTY ACQUISITION AGREEMENT This AMENDMENT NO. 1 TO MINERAL PROPERY ACQUISITION AGREEMENT (this “ Amendment ”) dated as of October 12, 2012 (the “ Effective Date ”) is entered into by Santo Mining Corp., a Nevada company (the “ Purchaser ”), Gexplo Gold SRL. (the “ Vendor ”) and Rosa Habeila Feliz Ruiz (“ Ruiz ”) of the Original Agreement (as defined below). Recitals WHEREAS, the Company, the Purchasers and Ruiz entered into a Mineral Property Acquisition Agreement, dated July 30, 2012 (the “ Original Agreement ”); WHEREAS, the parties desire that the Original Agreement be amended to reflect a change in certain provisions as specified below; and NOW, THEREFORE, in consideration of the foregoing, and of the mutual representations, warranties, covenants, and agreements herein contained, the parties hereto agree as follows: Agreement Section 1. Defined Terms . Unless otherwise indicated herein, all terms which are capitalized but are not otherwise defined herein shall have the meaning ascribed to them in the Original Agreement. Section 2. Amendment to Original Agreement . Section 3 of Schedule B of the Original Agreement is hereby amended and restated in its entirety as follows: “ 3) HENRY CLAIM : “HENRY”, located in the province of Monsignor Nouel y Sánchez Ramírez, in the municipalities of Comedero Arriba (DM), Fantino y Bonao, in the sections of Los Pinos, Los Cabries y El Verde, and in the villages of Yuro Arriba, Cabeza de Vaca y Los Cafeses, found in the Bonao #6172-I (53) y Fantino 6173 – III (43) topographic maps, complying with the terms and regulations of Mining law #146. The base metal minerals are principally Copper, Lead, Zinc and the precious metal minerals are Gold and Silver. The Total area covered by the exploration claim is 1,990 mining hectares. The point of beginning (PP) is located 63.00 meters on a magnetic bearing of N38 o -00’E from the Reference Point (PR). This PP is identified on the ground by a concrete monument with the initials PP and with a partially buried two inch PVC concrete filled tube. The PP is located at UTM coordinates N2107500 andE35994 (Datum NAD27). The Point of Reference (PR) is identified on the ground in the same manner as the PP and is located on the East side of the lane that connects the villages of Comedero Arriba y El Hoyo on the Southeast side of a bridge that crosses the Rio Piedra. The PR is located at UTM coordinates N2107449 and E359873 (Datum NAD27). The Point of Reference has been connected to three (3) Visuals with markers on the ground with the initials V1, V2 and V3 in the following manner. From To Magnetic Bearing distance (meters) direct positive angle PR PP N38 o -00’E 63.10 00’-00” PR V1 S60 o -00’W 25.20 202’-00” PR V2 N46 o -00’W 9.10 276’-00” PR V3 N18 o -00’E 19.70 340’-00” Boundary description of the claim Area: The HENRY claim boundary will follow the cardinal direction of the Universal Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of 90 degrees, according to the description in the table below: Point of beginning point of ending cardinal direction distance (meters) UTM North (from PP) UTM East (from pp) PPA B East 1,006 N2107500 E35994 B C South 2,500 N2107500 E361000 C D West 2,000 N2105000 E361000 D E South 2,000 N2105000 E359000 E F East 1,500 N2103000 E359000 F G South 1,300 N2103000 E360500 G H East 500 N2101700 E360500 H I South 2,700 N2101700 E361000 I J West 600 N2099000 E361000 J K North 1,000 N2099000 E360400 K L West 1,400 N2100000 E360400 L M North 2,400 N2100000 E359000 M N West 2,000 N2102400 E359000 N O North 1,600 N2102400 E357000 O P East 1.000 N2104000 E357000 P Q North 1,000 N2104000 E358000 Q R West 500 N2105000 E358000 R S North 500 N2105000 E357500 S T West 500 N2105500 E357500 T U North 2,000 N2105500 E357000 U PP-A East 2,994 N2107500 E357000 Section 4 of Schedule B of the Original Agreement is hereby amended and restated in its entirety as follows: “ 4A) FRANCHESCA : “FRANCESCA” is located in the province ofSantiago Rodríguez, in the municipalities of Moncion and San Ignacio de Sabaneta, in the sections of Gurabo, Rodeo, Clavijo y Mata de Dajao, and in the villages of Banaderos, Monte de Gallina, El Ranchito y Alta de Gurabo, found in the Moncion 5974-II (21) topographic maps, complying with the terms and regulations of Mining law #146. The base metal minerals are principally Copper, Lead, Zinc and the precious metal minerals are Gold and Silver. The total are covered in exploration application is 2,120 mining hectares. The point of beginning (PP) is located 50.00 meters on a magnetic bearing of S89 o -00’E from the Reference Point (PR). This PP is identified on the ground by a concrete monument with the initials PP and with a partially buried two inch PVC concrete filled tube. The PP is located at UTM coordinates N2147434 y E271000 (Datum NAD27). The Point of Reference (PR) is identified on the ground in the same manner as the PP and is located on the North side of the road that connects Guarabo and Duran. The PR is located at UTM coordinates N2147435 y E270949 (Datum NAD27). The Point of Reference has been connected to three (3) Visuals with markers on the ground with the initials V1, V2 and V3 in the following manner. Line magnetic bearing direct positive angle distance (meters) PR - PP1 S89 o -00’E 00 o -00’-00” 50.00 PR - V1 S71 o -00’E 18 o -00’-00” 24.40 PR - V2 S15 o -00’W 104 o -00’-00” 11.50 PR – V2 S80 o -00’W 169 o -00’-00” 50.90 Boundary description of the claim área: The FRANCESCA claim boundary will follow the cardinal direction of the Universal Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of 90 degrees, according to the description in the table below: point of beginning point of ending cardinal direction distance (meters) UTM North (from PP) UTM East (from pp) PP 1 2 South 1,434 2147434 271000 2 3 East 500 2146200 271000 3 4 South 200 2146200 271500 4 5 East 1700 2146000 271500 5 6 South 1500 2146000 273200 6 7 West 1000 2144500 273200 7 8 North 1000 2144500 272200 8 9 West 1200 2145500 272200 9 10 North 500 2145500 271000 10 11 West 1000 2146000 271000 11 12 North 500 2146000 270000 12 13 West 2500 2146500 270000 13 14 South 1000 2146500 267500 14 15 West 1500 2145500 267500 15 16 North 2000 2145500 266000 16 17 West 500 2147500 266000 17 18 North 500 2147500 265500 18 19 West 1500 2148000 265500 19 20 North 1000 2148000 264000 20 21 East 2000 2149000 264000 21 22 South 1000 2149000 266000 22 23 East 4000 2148000 266000 23 24 North 1000 2148000 270000 24 25 West 2000 2149000 270000 25 26 North 2000 2149000 268000 26 27 East 2500 2151000 268000 27 28 South 1000 2151000 270500 28 29 East 500 2150000 270500 29 30 South 1000 2150000 271000 30 31 East 500 2149000 271000 31 32 South 1500 2149000 271500 32 33 West 500 2147500 271500 33 PP1 South 66 2147500 271000 4B) ELIZA : “ELIZA” is located in the province ofMonsignor Nouel, in the municipality of Maimon, and San Ignacio de Sabaneta, in the section of Hato Viejo, and in the village of La Yautía, found in the Moncion 5974-II (21) topographic maps, complying with the terms and regulations of Mining law #146. The base metal minerals are principally Copper, Lead, Zinc and the precious metal minerals are Gold and Silver. The total are covered in exploration application is 243.75 mining hectares. The point of beginning (PP) is located 20.90 meters on a magnetic bearing of N57 o -00’E from the Reference Point (PR). This PP is identified on the ground by a concrete monument with the initials PP and with a partially buried two inch PVC concrete filled tube. The PP is located at UTM coordinates N2092610 and E365748 (Datum NAD27). The Point of Reference (PR) is identified on the ground in the same manner as the PP and is located on the South side of the road that connects Maimon and El Corbano. The PR is located at UTM coordinates N2092596 and E365736 (Datum NAD27). The Point of Reference has been connected to three (3) Visuals with markers on the ground with the initials V1, V2 and V3 in the following manner. Line magnetic bearing direct positive angle distance (meters) Line PR PP N57 o -00’E 20.90 00’-00” PR V1 N44 o -00’W 18.25 259’-00” PR V2 N02 o -00’E 11.40 305’-00” PR V3 N44 o -00’E 13.90 347’-00” PR CC N02 o -00’E 5.25 305’-00” Boundary description of the claim área: The ELIZA claim boundary will follow the cardinal direction of the Universal Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of 90 degrees, according to the description in the table below: point of beginning POINT OF ENDING cardinal direction distance (meters) UTM North (from PP) UTM East (from pp) P.P 1 East 2 N2092610 E365748 1 2 South 110 N2092610 E365750 2 3 West 750 N2092500 E365750 3 4 North 250 N2092500 E365000 4 5 West 1,500 N2092750 E365000 5 6 North 1,000 N2092750 E363500 6 7 East 2,250 N2093750 E363500 7 1 South 1,140 N2093750 E365750 4C) NATHANIEL : “NATHANIEL” is located in the provinces of Santiago Rodríguez and Santiago, in the municipality of Moncion, in the Municipal Districtof El Rubio, in the sections of El Mamoncito and Cañafistol, and in the village of Bulla, found in the Moncion 5974-II (21) topographic maps, complying with the terms and regulations of Mining law #146. The base metal minerals are principally Copper, Lead, Zinc and the precious metal minerals are Gold and Silver. The total are covered in exploration application is 475mining hectares. The point of beginning (PP) is located 50.00 meters on a magnetic bearing of S34 o -00’Efrom the Reference Point (PR). This PP is identified on the ground by a concrete monument with the initials PP and with a partially buried two inch PVC concrete filled tube. The PP is located at UTM coordinates N2147434 y E271000 (Datum NAD27). The Point of Reference (PR) is identified on the ground in the same manner as the PP and is located on the Northeast side of the road that connects Bulla & Celestino. The PR is located at UTM coordinates N2148144 y E281966(Datum NAD27). The Point of Reference has been connected to three (3) Visuals with markers on the ground with the initials V1, V2 and V3 in the following manner. Line magnetic bearing direct positive angle distance (meters) PR - PP1 S34 o -00’E 00’-00” 50.00 PR - V1 S26 o -00’W 60’-00” 15.90 PR - V2 S73 o -00’W 107’-00” 27.50 PR – V2 N45 o -00’W 169’-00” 37.00 Boundary description of the claim área: The NATHANIEL claim boundary will follow the cardinal direction of the Universal Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of 90 degrees, according to the description in the table below: Ppoint of beginning point of ending cardinal direction distance (meters) UTM North (from PP) UTM East (from pp) PP A B South 102 2148102 282000 B C West 5000 2148000 282000 C D North 1400 2148000 277000 D E East 2000 2149400 277000 E F South 750 2149400 279000 F G East 3000 2148650 279000 G PP A South 548 2148650 282000 ” Section 3. Ratifications; Inconsistent Provisions . Except as otherwise expressly provided herein, the Original Agreement, is, and shall continue to be, in full force and effect and is hereby ratified and confirmed in all respects, except that on and after the Effective Date, all references in the Original Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to the Original Agreement shall mean the Original Agreement as amended by this Amendment. Notwithstanding the foregoing to the contrary, to the extent that there is any inconsistency between the provisions of the Original Agreement and this Amendment, the provisions of this Amendment shall control and be binding. Section 4. Counterparts . This Amendment may be executed in any number of counterparts, all of which will constitute one and the same instrument and shall become effective when one or more counterparts have been signed by each of the parties and delivered to the other party. Facsimile or other electronic transmission of any signed original document shall be deemed the same as delivery of an original. [ The Remainder of this Page is Blank ] IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of the date first written above by its respective officers thereunto duly authorized. SIGNED AND DELIVERED BY SANTO MINING CORP. Per: /s/ ALAIN FRENCH Authorized Signatory SIGNED AND DELIVERED BY GEXPLO GOLD SRL. Per: /s/ ALAIN FRENCH Authorized Signatory SIGNED AND DELIVERED BY /s/ ROSA HABEILA FELIZ RUIZ ROSA HABEILA FELIZ RUIZ
